REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 27 January 2022 are persuasive. The following limitations in independent claim 1 including: “prefixing… an object header having an owner identifier to identify an owner of the corresponding statistics object and a version counter with an initial version count of zero to indicate a new statistical object, wherein an even version count indicates an invalid statistical object and an odd version count indicates a valid statistical object; associating each statistics object with a statistics class instance, each statistics class instance being associated with an associative registry that is configured to allocate smallest possible objects of a size equal to or greater than to that of the one or more statistics objects, the associative registry segmenting the statistics objects according to a size class… [and] incrementing the version counter by a count of one to mark the associated allocated statistics object as valid.”  in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, claim 1 is allowed. Claims 6 and 11 are substantially similar to claim 1 and are allowed for the same reasoning and rationale. The dependent claims are allowed at least based on their dependency from the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168